Case 0:19-cv-60642-BB Document 9 Entered on FLSD Docket 04/15/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-60642-BLOOM/Valle

 DANNY AVILA,

        Plaintiff,

 v.

 GTR MOTORS, INC.,

       Defendant.
 ________________________________/

                            ORDER TO FILE PROOF OF SERVICE

        THIS CAUSE is before the Court upon sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint.1 Plaintiff filed this action on March

 11, 2019, see ECF No. [1], generating a June 10, 2019, service deadline. A summons has been

 issued as to Defendant, see ECF No. [8], but service has not been perfected. Accordingly, it is

 ORDERED AND ADJUDGED that, within seven (7) days of perfecting service upon Defendant,

 Plaintiff shall file proof of such service with the Court. Failure to effectuate service of a summons

 and the complaint on Defendant by the stated deadline will result in dismissal without prejudice

 and without further notice.




 1
  The 90-day timeframe does not apply to service of process upon parties in a foreign country. See
 Fed. R. Civ. P. 4(m) (“This subdivision (m) does not apply to service in a foreign country under
 Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).”).
Case 0:19-cv-60642-BB Document 9 Entered on FLSD Docket 04/15/2019 Page 2 of 2
                                                   Case No. 19-cv-60642-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on April 12, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
